       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 1 of 10


 1   Tanya E. Moore, SBN 206683
     MOORE LAW FIRM, P.C.
 2   300 South First Street, Ste. 342
     San Jose, California 95113
 3   Telephone (408) 298-2000
     Facsimile (408) 298-6046
 4   E-mail: service@moorelawfirm.com
             tanya@moorelawfirm.com
 5
     Attorney for Plaintiff
 6   Francisca Moralez
 7
 8                                UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10
11   FRANCISCA MORALEZ,                              )   No.
                                                     )
12                   Plaintiff,                      )   COMPLAINT ASSERTING DENIAL OF
                                                     )   RIGHT OF ACCESS UNDER THE
13           vs.                                     )   AMERICANS WITH DISABILITIES ACT
                                                     )
     LOWE'S HOME CENTERS, LLC, f/k/a                 )   FOR INJUNCTIVE RELIEF, DAMAGES,
14
     LOWES HIW, INC.,                                )   ATTORNEYS’ FEES AND COSTS (ADA)
15                                                   )
                                                     )
                     Defendant.                      )
16
                                                     )
17                                                   )

18                                          I. SUMMARY
19           1.      This is a civil rights action by plaintiff FRANCISCA MORALEZ (“Plaintiff”)
20   for discrimination at the building, structure, facility, complex, property, land, development,
21   and/or surrounding business complex known as:
22                   Lowe’s Home Centers, LLC
                     1935 Arnold Industrial Way
23                   Concord, California 94520
24                   (hereafter “the Facility”)

25           2.      Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and
26   costs, against LOWE'S HOME CENTERS, LLC, formerly known as LOWES HIW, INC.
27   (“Defendant”), pursuant to Title III of the Americans with Disabilities Act of 1990 (42 U.S.C.
28   §§ 12101 et seq.) (“ADA”) and related California statutes.



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                  Page 1
       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 2 of 10


 1                                         II.         JURISDICTION
 2             3.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA
 3   claims.
 4             4.    Supplemental jurisdiction for claims brought under parallel California law –
 5   arising from the same nucleus of operative facts – is predicated on 28 U.S.C. § 1367.
 6             5.    Plaintiff’s claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 7                                               III.     VENUE
 8             6.    All actions complained of herein take place within the jurisdiction of the United
 9   States District Court, Northern District of California, and venue is invoked pursuant to 28
10   U.S.C. § 1391(b), (c).
11                                               IV.     PARTIES
12             7.    Defendant owns, operates, and/or leases the Facility, and consists of a person
13   (or persons), firm, and/or corporation.
14             8.    Plaintiff suffers from rheumatoid arthritis and is substantially limited in her
15   ability to walk, requiring her to use a wheelchair for mobility. Consequently, Plaintiff is
16   “physically disabled,” as defined by all applicable California and United States laws, and a
17   member of the public whose rights are protected by these laws.
18                                                V.       FACTS
19             9.    The Facility is open to the public, intended for non-residential use, and its
20   operation affects commerce. The Facility is therefore a public accommodation as defined by
21   applicable state and federal laws.
22             10.   Plaintiff lives less than twenty miles from the Facility and visited the Facility on
23   or about September 8, 2020 and September 15, 2020 to return merchandise, as well as on
24   additional date(s) within the two years preceding this filing, which specific date(s) Plaintiff
25   cannot presently recall. During her visits to the Facility, Plaintiff encountered the following
26   barriers (both physical and intangible) that interfered with, if not outright denied, Plaintiff’s
27   ability to use and enjoy the goods, services, privileges and accommodations offered at the
28   Facility:



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                        Page 2
          Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 3 of 10


 1                   a)      During one of her visits, Plaintiff wheeled to the Facility using the
 2                           public sidewalk coming from the west along Arnold Industrial Way. The
 3                           pedestrian route of travel from the west driveway ended abruptly, and
 4                           there was no directional signage indicating whether there was an
 5                           accessible route of travel elsewhere. This made it difficult for Plaintiff to
 6                           find her way to the store entrance.
 7                   b)      During another visit, Plaintiff parked in a designated accessible parking
 8                           stall in the Facility’s parking lot. There was no tow-away signage at the
 9                           entrance to the lot, which made Plaintiff worry that someone might park
10                           too close to her van while she was in the store, preventing her from
11                           using the access aisle to get back in the van.
12                   c)      The walkway in front of the store was obstructed with merchandise, and
13                           the accessible route was not identifiable. This made it hard for Plaintiff
14                           to know which way to go to get to the entrance, and she had to wheel
15                           between the obstructions over surfaces which were cracked, sloped and
16                           bumpy, which was difficult.
17                   d)      The ground outside the entrance was also cracked, with slopes and
18                           bumps which were difficult for Plaintiff to wheel over.
19                   e)      The aisles inside the store were cluttered and there was merchandise
20                           obstructing the paths of travel, making it hard for Plaintiff to navigate
21                           the store.
22                   f)      The restroom door was hard for Plaintiff to open in both directions, and
23                           it closed quickly, hitting her and her chair, which was painful.
24                   g)      The changing table in the restroom was left in the open position, which
25                           made it hard for Plaintiff to maneuver her wheelchair in the small space.
26                   h)      The coat hook in the restroom was too high for Plaintiff to easily reach.
27   //
28   //



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                    Page 3
       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 4 of 10


 1                   i)      The toilet seat liners in the restroom were positioned on the wall behind
 2                           the toilet, too high for Plaintiff to reach, and as a result she could not use
 3                           the toilet.
 4                   j)      The area around the sink in the restroom lacked sufficient clearances and
 5                           the sink was too close to the wall, so Plaintiff could not position her
 6                           wheelchair close enough to wash her hands.
 7           11.     The barriers identified in paragraph 10 herein are only those that Plaintiff
 8   personally encountered. Plaintiff is presently unaware of other barriers which may in fact exist
 9   at the Facility and relate to her disabilities. Plaintiff will seek to amend this Complaint once
10   such additional barriers are identified as it is Plaintiff’s intention to have all barriers which
11   exist at the Facility and relate to her disabilities removed to afford her full and equal access.
12           12.     Plaintiff was, and continues to be, deterred from visiting the Facility because
13   Plaintiff knows that the Facility’s goods, services, facilities, privileges, advantages, and
14   accommodations were and are unavailable to Plaintiff due to Plaintiff’s physical disabilities.
15   Plaintiff enjoys the goods and services offered at the Facility, and will return to the Facility
16   once the barriers are removed.
17           13.     Defendant knew, or should have known, that these elements and areas of the
18   Facility were inaccessible, violate state and federal law, and interfere with (or deny) access to
19   the physically disabled. Moreover, Defendant has the financial resources to remove these
20   barriers from the Facility (without much difficulty or expense), and make the Facility
21   accessible to the physically disabled. To date, however, Defendant refuses to either remove
22   those barriers or seek an unreasonable hardship exemption to excuse non-compliance.
23           14.     At all relevant times, Defendant has possessed and enjoyed sufficient control
24   and authority to modify the Facility to remove impediments to wheelchair access and to
25   comply with the 1991 ADA Accessibility Guidelines and/or the 2010 ADA Standards for
26   Accessible Design. Defendant has not removed such impediments and have not modified the
27   Facility to conform to accessibility standards. Defendant has intentionally maintained the
28   Facility in its current condition and has intentionally refrained from altering the Facility so that



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                    Page 4
       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 5 of 10


 1   it complies with the accessibility standards.
 2           15.     Plaintiff further alleges that the (continued) presence of barriers at the Facility is
 3   so obvious as to establish Defendant’s discriminatory intent. On information and belief,
 4   Plaintiff avers that evidence of this discriminatory intent includes Defendant’s refusal to adhere
 5   to relevant building standards; disregard for the building plans and permits issued for the
 6   Facility; conscientious decision to maintain the architectural layout (as it currently exists) at the
 7   Facility; decision not to remove barriers from the Facility; and allowance that Defendant’s
 8   property continues to exist in its non-compliant state. Plaintiff further alleges, on information
 9   and belief, that the Facility is not in the midst of a remodel, and that the barriers present at the
10   Facility are not isolated or temporary interruptions in access due to maintenance or repairs.
11                                         VI.     FIRST CLAIM
12                                 Americans with Disabilities Act of 1990
13                              Denial of “Full and Equal” Enjoyment and Use
14           16.     Plaintiff re-pleads and incorporates by reference the allegations contained in
15   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
16           17.     Title III of the ADA holds as a “general rule” that no individual shall be
17   discriminated against on the basis of disability in the full and equal enjoyment (or use) of
18   goods, services, facilities, privileges, and accommodations offered by any person who owns,
19   operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
20           18.     Defendant discriminated against Plaintiff by denying Plaintiff “full and equal
21   enjoyment” and use of the goods, services, facilities, privileges and accommodations of the
22   Facility during each visit and each incident of deterrence.
23                      Failure to Remove Architectural Barriers in an Existing Facility
24           19.     The ADA specifically prohibits failing to remove architectural barriers, which
25   are structural in nature, in existing facilities where such removal is readily achievable. 42
26   U.S.C. § 12182(b)(2)(A)(iv).
27           20.     When an entity can demonstrate that removal of a barrier is not readily
28   achievable, a failure to make goods, services, facilities, or accommodations available through



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                     Page 5
         Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 6 of 10


 1   alternative methods is also specifically prohibited if these methods are readily achievable. Id.
 2   § 12182(b)(2)(A)(v).
 3            21.      Here, Plaintiff alleges that Defendant can easily remove the architectural
 4   barriers at the Facility without much difficulty or expense, that the cost of removing the
 5   architectural barriers does not exceed the benefits under the particular circumstances, and that
 6   Defendant violated the ADA by failing to remove those barriers, when it was readily
 7   achievable to do so.
 8            22.      In the alternative, if it was not “readily achievable” for Defendant to remove the
 9   Facility’s barriers, then Defendant violated the ADA by failing to make the required services
10   available through alternative methods, which are readily achievable.
11                                Failure to Design and Construct an Accessible Facility
12            23.      Plaintiff alleges on information and belief that the Facility was designed and
13   constructed (or both) after January 26, 1993 – independently triggering access requirements
14   under Title III of the ADA.
15            24.      The ADA also prohibits designing and constructing facilities for first occupancy
16   after January 26, 1993, that aren’t readily accessible to, and usable by, individuals with
17   disabilities when it was structurally practicable to do so. 42 U.S.C. § 12183(a)(1).
18            25.      Here, Defendant violated the ADA by designing and constructing (or both) the
19   Facility in a manner that was not readily accessible to the physically disabled public –
20   including Plaintiff – when it was structurally practical to do so.1
21                                     Failure to Make an Altered Facility Accessible
22            26.      Plaintiff alleges on information and belief that the Facility was modified after
23   January 26, 1993, independently triggering access requirements under the ADA.
24            27.      The ADA also requires that facilities altered in a manner that affects (or could
25   affect) its usability must be made readily accessible to individuals with disabilities to the
26   maximum extent feasible. 42 U.S.C. § 12183(a)(2). Altering an area that contains a facility’s
27
     1
      Nothing within this Complaint should be construed as an allegation that Plaintiff is bringing this action as a
28
     private attorney general under either state or federal statutes.




     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                           Page 6
       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 7 of 10


 1   primary function also requires making the paths of travel, bathrooms, telephones, and drinking
 2   fountains serving that area accessible to the maximum extent feasible. Id.
 3              28.   Here, Defendant altered the Facility in a manner that violated the ADA and was
 4   not readily accessible to the physically disabled public – including Plaintiff – to the maximum
 5   extent feasible.
 6                               Failure to Modify Existing Policies and Procedures
 7              29.   The ADA also requires reasonable modifications in policies, practices, or
 8   procedures, when necessary to afford such goods, services, facilities, or accommodations to
 9   individuals with disabilities, unless the entity can demonstrate that making such modifications
10   would fundamentally alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
11              30.   Here, Defendant violated the ADA by failing to make reasonable modifications
12   in policies, practices, or procedures at the Facility, when these modifications were necessary to
13   afford (and would not fundamentally alter the nature of) these goods, services, facilities, or
14   accommodations.
15                                     Failure to Maintain Accessible Features
16              31.   Defendant additionally violated the ADA by failing to maintain in operable
17   working condition those features of the Facility that are required to be readily accessible to and
18   usable by persons with disabilities.
19              32.   Such failure by Defendant to maintain the Facility in an accessible condition
20   was not an isolated or temporary interruption in service or access due to maintenance or
21   repairs.
22              33.   Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney
23   fees, costs, legal expense) for these aforementioned violations. 42 U.S.C. § 12205.
24                                         VII.   SECOND CLAIM
25                                                Unruh Act
26              34.   Plaintiff re-pleads and incorporates by reference the allegations contained in
27   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
28              35.   California Civil Code § 51 states, in part, that: All persons within the



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                     Page 7
       Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 8 of 10


 1   jurisdiction of this state are entitled to the full and equal accommodations, advantages,
 2   facilities, privileges, or services in all business establishments of every kind whatsoever.
 3           36.     California Civil Code § 51.5 also states, in part that: No business establishment
 4   of any kind whatsoever shall discriminate against any person in this state because of the
 5   disability of the person.
 6           37.     California Civil Code § 51(f) specifically incorporates (by reference) an
 7   individual’s rights under the ADA into the Unruh Act.
 8           38.     Defendant’s aforementioned acts and omissions denied the physically disabled
 9   public – including Plaintiff – full and equal accommodations, advantages, facilities, privileges
10   and services in a business establishment (because of their physical disability).
11           39.     These acts and omissions (including the ones that violate the ADA) denied,
12   aided or incited a denial, or discriminated against Plaintiff by violating the Unruh Act.
13           40.     Plaintiff was damaged by Defendant’s wrongful conduct, and seeks statutory
14   minimum damages of $4,000 for each offense.
15           41.     Plaintiff also seeks to enjoin Defendant from violating the Unruh Act (and
16   ADA), and recover reasonable attorneys’ fees and costs incurred under California Civil Code
17   § 52(a).
18                                         VIII. THIRD CLAIM
19                         Denial of Full and Equal Access to Public Facilities
20           42.     Plaintiff re-pleads and incorporates by reference the allegations contained in
21   each of the foregoing paragraphs, and incorporates them herein as if separately re-pled.
22           43.     Health and Safety Code § 19955(a) states, in part, that: California public
23   accommodations or facilities (built with private funds) shall adhere to the provisions of
24   Government Code § 4450.
25           44.     Health and Safety Code § 19959 states, in part, that: Every existing (non-
26   exempt) public accommodation constructed prior to July 1, 1970, which is altered or
27   structurally repaired, is required to comply with this chapter.
28           45.     Plaintiff alleges the Facility is a public accommodation constructed, altered, or



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                   Page 8
         Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 9 of 10


 1   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code
 2   § 4450 (or both), and that the Facility was not exempt under Health and Safety Code § 19956.
 3              46.      Defendant’s non-compliance with these requirements at the Facility aggrieved
 4   (or potentially aggrieved) Plaintiff and other persons with physical disabilities. Accordingly,
 5   Plaintiff seeks injunctive relief and attorney fees pursuant to Health and Safety Code § 19953.
 6                                          IX.      PRAYER FOR RELIEF
 7              WHEREFORE, Plaintiff prays judgment against Defendant for:
 8              1.       Injunctive relief, preventive relief, or any other relief the Court deems proper.
 9              2.       Statutory minimum damages under section 52(a) of the California Civil Code
10                       according to proof.
11              3.       Attorneys’ fees, litigation expenses, and costs of suit.2
12              4.       Interest at the legal rate from the date of the filing of this action.
13              5.       For such other and further relief as the Court deems proper.
14
     Dated: 02/18/2021                                      MOORE LAW FIRM, P.C.
15
16                                                          /s/ Tanya E. Moore
                                                            Tanya E. Moore
17                                                          Attorney for Plaintiff
18                                                          Francisca Moralez

19
20
21
22
23
24
25
26
27
     2
28       This includes attorneys’ fees under California Code of Civil Procedure § 1021.5.




     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                            Page 9
      Case 4:21-cv-01204-DMR Document 1 Filed 02/18/21 Page 10 of 10


 1
                                            VERIFICATION
 2
 3
              I, FRANCISCA MORALEZ, am the plaintiff in the above-entitled action. I have read
 4
     the foregoing Complaint and know the contents thereof. The same is true of my own
 5
     knowledge, except as to those matters which are therein alleged on information and belief, and
 6
     as to those matters, I believe them to be true.
 7
              I verify under penalty of perjury that the foregoing is true and correct.
 8
 9
10
     Dated:     02/18/2021                                 /s/ Francisca Moralez
11                                                     Francisca Moralez
12
13           I attest that the original signature of the person whose electronic signature is shown
     above is maintained by me, and that her concurrence in the filing of this document and
14   attribution of her signature was obtained.
15                                                            /s/ Tanya E. Moore
16                                                     Tanya E. Moore
                                                       Attorney for Plaintiff,
17                                                     FRANCISCA MORALEZ
18
19
20
21
22
23
24
25
26
27
28



     Moralez v. Lowe’s Home Centers, LLC
     Complaint
                                                    Page 10
